[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                       FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                                 FEB 26, 2010
                               No. 09-11387                       JOHN LEY
                           Non-Argument Calendar                    CLERK
                         ________________________

                 D. C. Docket No. 07-00616-CV-FTM-29-DNF

LUTHER LEON AUSTIN,



                                                              Petitioner-Appellant,

                                     versus

UNITED STATES OF AMERICA,

                                                            Respondent-Appellee.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                               (February 26, 2010)

Before CARNES, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:

     Luther Leon Austin, a federal prisoner proceeding pro se, appeals the district
court’s dismissal in part and denial in part of his federal habeas corpus petition,

brought under 28 U.S.C. § 2241. Austin is serving a 198-month sentence for

armed bank robbery and was ordered to pay $20,058 in restitution as provided by

the court’s schedule of payments; however, the court failed to attach the schedule

to its judgment of conviction. Bureau of Prisons (“BOP”) regulations provide that

when an inmate has a financial obligation, such as restitution, imposed at

sentencing, BOP staff “shall help that inmate develop a financial plan and shall

monitor the inmate’s progress in meeting that obligation.” 28 C.F.R. § 545.11.

The Inmate Financial Responsibility Plan (“IFRP”) is a voluntary program with

consequences if an inmate chooses not to participate in it. 28 C.F.R. § 545.11(d).

The BOP, through the IFRP and with Austin’s consent, garnished Austin’s wages

in order to collect the restitution payment owed by Austin as part of his sentence.

Austin filed a § 2241 petition and asserted that: (1) the district court improperly

delegated to the BOP the authority to collect his restitution payments in violation

of United States v. Prouty, 303 F.3d 1249 (11th Cir. 2002); and (2) the BOP was

wrongfully collecting his restitution payment.

      On appeal, in support of his argument that the district court improperly

delegated the authority to set a payment schedule for the restitution component of

his sentence, Austin cites both the Mandatory Victims Restitution Act (“MVRA”),



                                           2
18 U.S.C. § 3664, and Prouty, 303 F.3d at 1254-55. Austin argues that the district

court erred because it failed to set the amount and timing of payments in the

restitution order but also did not state that the restitution was due immediately.

Austin further urges us to enjoin the BOP from withholding his money for the

restitution payment and require the BOP to reimburse him for sums previously

taken.

         The availability of habeas relief under 28 U.S.C. § 2241 is a question of law

that we review de novo. Sawyer v. Holder, 326 F.3d 1363, 1365 n.4 (11th Cir.

2003). It has “long been settled law that an error that may justify reversal on direct

appeal will not necessarily support a collateral attack on a final judgment.” United

States v. Addonizio, 442 U.S. 178, 184, 99 S. Ct. 2235, 2240 (1979). We have not

addressed whether a prisoner can challenge a restitution order in a § 2241 petition.

See Dohrmann v. United States, 442 F.3d 1279, 1280 (11th Cir. 2006). However,

we have held that “a petitioner who failed to contest a restitution order either at

sentencing or on direct appeal cannot for the first time challenge the district court's

initial restitution calculation in a collateral proceeding, absent exceptional

circumstances.” Id. at 1280-81. Exceptional circumstances “are analogous to a

showing of cause and prejudice to overcome a procedural default for raising a

claim for the first time in a habeas corpus petition.” Id. at 1281.



                                            3
         Austin is correct that we concluded in Prouty that a district court could not

delegate its authority to set a restitution payment schedule under the MVRA to the

BOP. Prouty, 303 F.3d 1249, 1254-55. In Prouty, however, the defendant raised

the improper delegation claim on direct appeal from the criminal judgment. Id. at

1250-51. Here, in contrast, Austin failed to challenge the restitution component of

his sentence at sentencing or on direct appeal. Because he makes no attempt to

show exceptional circumstances excusing this failure, the district court did not err

in dismissing Austin’s improper delegation claim. We therefore affirm the denial

of his § 2241 petition and refuse his requests that we enjoin the BOP from further

garnishing his wages and order the BOP to reimburse him for sums previously

taken.

         AFFIRMED.




                                             4